DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	That the amendment to the claim languages filed on 12/04/20 has been fully considered and made of record.   Claims 1-4 are now pending of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al (WO2015063827) in view of Nakanishi (WO 2015145730 or the related issue patent No. US10375869).

	a bending unit 10  including a pair of bending bodies 50 each having a slide section in which is formed an insertion hole configured to have a lead of a leaded component inserted therein, and
a fixed body 12 on the slide section slides 14 relatively, the bending unit 10 being configured to bend a pair of leads extending in a plane and inserted into the insertion holes of the pair of bending bodies in a different direction to the plane by the sliding section being slid (see Figs. 1-2, in conjunction with other related embodiments of Figs. 9-12, and briefly discussed in the abstract); and 

    PNG
    media_image1.png
    515
    674
    media_image1.png
    Greyscale


	


    PNG
    media_image2.png
    601
    793
    media_image2.png
    Greyscale


	 Therefore, it would have been obvious to one of an ordinary skill in the art at the effective filing date of the invention to utilize the Nakanishi teaching as discussed above onto the invention of Asao et al in order to obtain a device having the above configuration requirements for various known benefits 
	Limitation of claim 2 is also met by the same rationale combination teaching as above (see Fig. 4 of the Nakanishi).
	As applied to claims 3-4 see Fig. 3 of the Asao et al for the teaching of driving device 52 includes air cylinders 60 of the slide section.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected pending claims 1-4  have been considered but are moot because the new ground of rejection as mentioned above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt